                             IN THE LTNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


FREDDIE WASHINGTON,                                     )
                                                        )
                           Plaintiff,                   )
                                                        )
                                                        )
                                                        )
DALLAS COUNTY JAIL                                      )
FACILITY, er a/.,                                       )
                                                        )
                           Defendants.                  )   Civil Action No. 3:19-CV- 1436-C-BT


                                                   ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein recommending that the Court issue process as to             Plaintilf s equal

protection claim against Dallas County Sheriff Madan Brown and that Plaintiff s remaining

claims be dismissed. Plaintiff has failed to file any objections and the time to do so has now

expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Plaintiffs equal protection claim against Dallas County Sheriff Marian Brown shall

proceed    forward.' Plaintifls claim asserted against the Dallas County Jail Facility is hereby

DISMISSED with prejudice pursuant to 28 U.S.C. $$ 1915A and 1915(e). Plaintiff                   s   claim




           I Process shall issue as to Plaintifls equal protection claint asserted against Sheriff Brown
against the John Doe Defendants, as well as    Plaintiff s medical care claimz,    are hereby


DISMISSED without prejudice.
                                   /
       SO ORDERED this         K       day ofJanuary,2020.


                                                                      ,/

                                                                           4
                                                                                          1
                                                             C    INCS
                                                S       OR          STATES               CT JUDGE


                                                                               (




        2
         Plaintiff concedes that his inadequate medical care claim is duplicative-in that said claim has
been previously asserted in civil action no.3:19-CV-1435-5.

                                                    2
